ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a complementary metal oxide (CMOS) image sensor (CIS) comprising: a plurality of analog-to-digital converters (ADCs) configured to perform auto exposure (AE) in units of the pixels during an AE mode; and wherein a reference voltage is provided to an input of a comparator of an ADC of one of the pixels and an output of the comparator is supplied to a gate of the reset transistor of the one pixel during the AE mode, and a stepped ramp voltage is provided to the same input and the gate is disconnected from the output during a normal mode, in combination with the other elements of the claim.  The closest prior art of record Yuan teaches a pixel with separate transistors for providing a normal reset and an auto exposure reset, while Song teaches a pixel with a single reset transistor which is always connected to both a reset signal line and a comparator output.  Therefore, the prior art of record fails to teach or suggest “and wherein a reference voltage is provided to an input of a comparator of an ADC of one of the pixels and an output of the comparator is supplied to a gate of the reset transistor of the one pixel during the AE mode, and a stepped ramp voltage is provided to the same input and the gate is disconnected from the output during a normal mode” as currently claimed.
Claims 2-9 are allowable due to their dependence on claim 1.
Claim 13 is allowable because the prior art of record fails to teach or suggest a complementary metal oxide (CMOS) image sensor (CIS) comprising: at least one lower chip comprising a plurality of analog-digital converters (ADCs) and signal processing circuits, wherein the plurality of ADCs perform auto exposure in units of the pixels and the signal processing circuits process pixel signals from the pixels, wherein the upper chip is stacked on the at least one lower chip, and the pixels and the ADCs are connected in a one-to-one correspondence to each other, and where the FD region is connected to a gate of the source follower transistor, wherein the multiplexer connects a gate of the reset transistor to a reset transistor line and an input of the one ADC receives a stepped ramp voltage, during a normal mode, wherein the multiplexer connects the gate to an output of the one ADC and the input receives a reference voltage, during an auto exposure (AE) mode, in combination with the other elements of the claim.  The closest prior art of record, Yuan in view of Shen in view of Ikedo and further in view of Song teaches an image sensor where each pixel has an ADC, however, Yuan uses a separate output path for performing analog to digital conversion on a final pixel level.  Therefore, Yuan fails to teach or suggest “wherein the multiplexer connects a gate of the reset transistor to a reset transistor line and an input of the one ADC receives a stepped ramp voltage, during a normal mode, wherein the multiplexer connects the gate to an output of the one ADC and the input receives a reference voltage, during an auto exposure (AE) mode” as currently claimed.
Claims 14, 15, 17 and 18 are allowable due to their dependence on claim 13.
Claim 19 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 20-23 are allowable due to their dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696